         Case 1:20-cv-01148-TJK Document 41 Filed 09/21/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MICHAEL H. HOLLAND, JOSEPH R.                 )
RESCHINI, and CARLO TARLEY, as Trustees       )
Of the UNITED MINE WORKERS OF                 )
AMERICA 1992 BENEFIT PLAN,                    )
2121 K. Street, N.W.                          )
Suite 350                                     )
Washington D.C. 20037                         )
                                              )
                           Plaintiffs,        )
                                              )
                    v.                        ) Case No. 1:20-cv-1148
                                              )
CONSOL ENERGY INC., CONSOL                    )
MARINE TERMINALS LLC, CONSOL                  )
ENERGY SALES COMPANY LLC,                     )
CONSOL OF CANADA LLC, CONSOL OF               )
KENTUCKY LLC, CONSOL OF                       )
PENNSYLVANIA COAL COMPANY LLC,                )
and WOLFPEN KNOB DEVELOPMENT                  )
COMPANY LLC,                                  )
1000 Consol Energy Drive                      )
Canonsburg, PA 15317                          )
                                              )
                    And                       )
                                              )
CNX RESOURCES CORPORATION                     )
1000 Consol Energy Drive, Suite 400           )
Canonsburg, PA 15317                          )
                                              )
                           Defendants.        )

          DEFENDANTS’ MOTION FOR LEAVE TO FILE AMENDED
      MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Defendants CONSOL Energy Inc., CONSOL Marine Terminals LLC, CONSOL Energy

Sales Company LLC, CONSOL of Canada LLC, CONSOL of Kentucky LLC, CONSOL of

Pennsylvania Coal Company LLC, and Wolfpen Knob Development Company LLC, (collectively,




                                          1
            Case 1:20-cv-01148-TJK Document 41 Filed 09/21/20 Page 2 of 4




“CONSOL”) respectfully request that the Court grant leave to file a Corrected Motion to Dismiss

Plaintiffs’ Second Amended Complaint. In support of this motion, CONSOL states as follows:

       1.      CONSOL’s first Motion to Dismiss Plaintiffs’ Second Amended Complaint, filed

September 11, 2020 (Dkt. 39), did not clearly state that Defendants CONSOL Marine Terminals

LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada LLC, CONSOL of Kentucky

LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen Knob Development Company

LLC are represented by Jenner & Block LLP, and were also signatories to the Motion to Dismiss

Plaintiffs’ Second Amended Complaint.

       2.      For the avoidance of doubt CONSOL’s Amended Motion to Dismiss Plaintiffs’

Second Amended Complaint expressly names these Defendants.

       3.      CONSOL respectfully submits that granting this motion will not prejudice any

party, as Plaintiffs’ response to CONSOL’S motion to dismiss is not due to be filed until October

9, 2020. (Dkt. 35).

       4.      On September 18, 2020, CONSOL’s counsel informed Plaintiffs’ counsel via email

of its intention to file this motion for leave to file an Amended Motion to Dismiss Plaintiffs’

Second Amended Complaint, and on September 21, 2020, opposing counsel stated that Plaintiffs

did not object to it. CONSOL’s amended motion and accompanying filings are submitted with

this motion.

         WHERFORE, CONSOL respectfully asks the Court to grant this motion.

Dated: September 21, 2020                     Respectfully submitted,



                                             /s/ Joseph J. Torres
                                             Joseph J. Torres (pro hac vice)
                                             Alexis E. Bates (pro hac vice)
                                             JENNER & BLOCK LLP
                                             335 North Clark Street

                                               2
Case 1:20-cv-01148-TJK Document 41 Filed 09/21/20 Page 3 of 4




                            Chicago, IL 60654-3456
                            (312) 840-8685
                            JTorres@jenner.com
                            ABates@jenner.com

                            Kali N. Bracey (#458965)
                            JENNER & BLOCK LLP
                            1099 New York Avenue, NW
                            Washington, DC 20001-4412
                            (202) 639-6867
                            KBracey@jenner.com




                              3
          Case 1:20-cv-01148-TJK Document 41 Filed 09/21/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, CONSOL Energy Inc., CONSOL Marine

Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada LLC, CONSOL of

Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen Knob Development

Company LLC’s Motion for Leave to File an Amended Motion to Dismiss Plaintiffs’ Second

Amended Complaint, the accompanying Memorandum in Support of its Amended Motion, and the

appended Proposed Order will be filed with the Court and submitted to all counsel of record by

operation of the Court’s electronic filing system.



Dated: September 21, 2020                      Respectfully submitted,


                                                /s/ Joseph J. Torres
                                                Joseph J. Torres (pro hac vice)
                                                Alexis E. Bates (pro hac vice)
                                                JENNER & BLOCK LLP
                                                335 North Clark Street
                                                Chicago, IL 60654-3456
                                                (312) 840-8685
                                                JTorres@jenner.com
                                                ABates@jenner.com

                                                Kali N. Bracey (#458965)
                                                JENNER & BLOCK LLP
                                                1099 New York Avenue, NW
                                                Washington, DC 20001-4412
                                                (202) 639-6867
                                                KBracey@jenner.com
